Exhibit 10.1
TENNECO INC. THREE YEAR
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT
(2010-2012 Performance Period)
March [__], 2010
Dear Participant:
Pursuant to the provisions of the Tenneco Inc. (the “Company”) 2006 Long-Term
Incentive Plan (as the same has been and may be amended from time to time, the
“Plan”), you were granted an Award (the “Award”) of Performance Units (the
“Units”), on March [ ___], 2010 as specified below:

     
Participant:
  [                                        ]
 
   
Performance Period:
  January 1, 2010 to December 31, 2012
 
   
Target Value of Award:
  $[                    ] (the “Total Target Value”)
 
   
Earning of Award:
  50% based on Relative TSR performance
 
  30% based on Cumulative EBITDA performance
 
  20% based on Cumulative FCF performance

Capitalized terms used and not otherwise defined in this Award shall have the
respective meanings assigned to them under the Plan.
1. Relative TSR Performance.
     (a) Earning of Award. For purposes hereof, your “TSR Target Value” is 50%
of your Total Target Value. The extent to which you will earn your TSR Target
Value is based on the Company TSR Percentile Ranking for the Performance Period
based on the following chart:

          Company TSR Percentile Ranking   Percent of TSR Target Value Earned
> 75th
  200% (maximum)
50th
  100% (target)
40th
  50% (threshold)
<40th
    0 %

Interpolation shall be used to determine the Percent of TSR Target Value Earned
in the event the Company TSR Percentile Ranking does not fall directly on one of
the ranks listed in the above chart. The Company TSR Percentile Ranking will be
determined as set forth in Section 1(c) below.
     (b) Calculation of TSR.

                 
 
  “TSR”   =         Change in Stock Price + Dividends Paid         
 
          Beginning Stock Price                                       

 



--------------------------------------------------------------------------------



 



  (i)   Beginning Stock Price shall mean the average of the Closing Prices for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;     (ii)   Ending Stock Price shall mean the average of
Closing Prices for each of the last twenty (20) trading days of the Performance
Period;     (iii)   Change in Stock Price shall equal the Ending Stock Price
minus the Beginning Stock Price;     (iv)   Dividends Paid shall mean the total
of all dividends paid on one (1) share of stock during the Performance Period,
provided that dividends shall be treated as though they are reinvested;     (v)
  Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one share of stock for a particular trading day; and    
(vi)   In all events, TSR shall be adjusted to give effect to any stock
dividends, stock splits, reverse stock splits and similar transactions.

     (c) Calculation of Company TSR Percentile Ranking.
(i) The Company TSR Percentile Ranking is computed by (A) computing the
Company’s TSR for the Performance Period and (b) computing the TSR for the
Performance Period of each company that was in the S&P 500 Index as of the end
of the Performance Period (the “S&P Group”), provided that if a company declares
bankruptcy at any time during the Performance Period, the company will be
removed from the S&P Group, and if a company does not have publicly reported
stock prices for the whole Performance Period, the company will be removed from
the S&P Group. The Company TSR Percentile Ranking is the percentage of TSRs of
the S&P Group calculated that are lower than the Company’s TSR (e.g., if the
Company’s TSR is greater than 75% of the TSRs of the members of the S&P Group,
the Company TSR Percentile Ranking is the 75th percentile).
2. Cumulative EBITDA Performance.
     (a) Earning of Award. For purposes hereof, your “EBITDA Target Value” is
30% of your Total Target Value. The extent to which you will earn your EBITDA
Target Value is based on the Cumulative EBITDA for the Performance Period
against the Cumulative EBITDA Target established by the Committee for the
Performance Period based on the following chart:

          Cumulative EBITDA as Percentage of     Cumulative EBITDA Target  
Percent of EBITDA Target Value Earned
120%
  200% (maximum)
100%
  100% (target)
80%
  50% (threshold)
<80%
    0 %

 



--------------------------------------------------------------------------------



 



Interpolation shall be used to determine the Percent of EBITDA Target Value
Earned in the event Cumulative EBITDA as Percentage of Cumulative EBITDA Target
does not fall directly on one of the percentages listed in the above chart. .
The Cumulative EBITDA will be determined as set forth in Section 2(b) below.
     (b) Calculation of Cumulative EBITDA.

  (i)   The Company’s Cumulative EBITDA means the sum of the Company’s EBITDA
for each of the three fiscal years included in the Performance Period.     (ii)
  EBITDA means the Company’s earnings before interest, taxes, depreciation,
amortization and noncontrolling interests, adjusted for (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) accruals for reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and (f) acquisitions or divestitures.

3. Cumulative FCF Performance.
     (a) Earning of Award. For purposes hereof, your “FCF Target Value” is 20%
of your Total Target Value. The extent to which you will earn your FCF Target
Value is based on the achievement by the Company of Cumulative FCF for the
Performance Period against the Cumulative FCF Target established by the
Committee for the Performance Period based on the following chart:

          Cumulative FCF as Percentage of     Cumulative FCF Target   Percent of
FCF Target Value Earned
120%
  200% (maximum)
100%
  100% (target)
80%
  50% (threshold)
<80%
    0 %

Interpolation shall be used to determine the Percent of FCF Target Value Earned
in the event Cumulative FCF as Percentage of Cumulative FCF Target does not fall
directly on one of the percentages listed in the above chart. The Cumulative FCF
will be determined as set forth in Section 3(b) below.
     (b) Calculation of Cumulative FCF.

  (i)   The Company’s Cumulative FCF means the sum of the Company’s FCF for each
of the three fiscal years included in the Performance Period.     (ii)   FCF
means operating cash flow less cash interest payments, net cash tax payments and
distributions to non-controlling interest partners, excluding the impact of
acquisitions and divestitures.

 



--------------------------------------------------------------------------------



 



4. Form and Timing of Payments Under Award.
     (a) The payment of amounts earned as calculated pursuant to Sections 1, 2
and 3 of this Award shall be paid to you no later than two and one-half months
after the end of the Performance Period. Payment of such amounts shall be made
subject to the following:

  (i)   You shall have no right with respect any payments or other amounts in
respect of this Award until such payments of amounts are actually paid or
otherwise delivered to you.     (ii)   If the Committee determines, in its sole
discretion, that you at any time have willfully engaged in any activity that the
Committee determines was or is harmful to the Company or any of its
subsidiaries, you will forfeit any unpaid Award.

     (b) Amounts earned as calculated pursuant to Sections 1, 2 and 3 of this
Award may be paid out to you in shares of Common Stock based on the Fair Market
Value at the time of payment. However, pursuant to Section 5.7 of the Plan, the
Committee has elected to settle this Award in cash rather than shares of Common
Stock.
5. Committee Discretion to Amend Award. The Committee may amend or terminate
this Award at any time in its sole discretion to exercise downward discretion in
the amount payable under this Award if the Committee determines that the payout
yielded or that would be yielded by this Award for the Performance Period does
not accurately reflect the Company’s performance for the Performance Period
because the payout is too great. Notwithstanding any other provision of this
Agreement or the Plan to the contrary, the Committee may amend the Plan or this
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Section 409A of the Internal Revenue Code), and to the
administrative regulations and rulings promulgated thereunder.
6. Retirement, Death and Total Disability. Notwithstanding anything to the
contrary contained herein or in any written employment agreement you may have
with the Company, if your employment by the Company and its Subsidiaries
terminates on or before the end of the Performance Period (a) as a result of
your death or Total Disability (as defined below), you will be entitled to a
payment equal to 100% of the Total Target Value assigned to you under this
Award, which amount shall be paid to you, in cash, within 60 days after the date
of your death or termination for Total Disability, and (b) as a result of your
Retirement (as defined below), you will be entitled to a payment equal to the
payment that you would have earned under this Agreement had you continued to be
employed by the Company and its Subsidiaries through the end of the Performance
Period multiplied by a fraction, the numerator of which is your number of full
months employment during the Performance Period prior to your Retirement and the
denominator of which is the number of full months in the Performance Period,
which amount shall be paid to you, in cash, at the time determined under
Section 4. For purposes hereof, the term “Retirement” means termination of your
employment with the Company and its Subsidiaries after the date on which you
attain age 65 or the date on which you attain age 55 and complete 10 years of
service with the Company and its Subsidiaries, and the term “Total Disability”
means your permanent and total disability as determined under the rules and
guidelines established by the Company in order to qualify for long-term
disability coverage under the Company’s long-term disability plan in effect at
the time of such determination.

 



--------------------------------------------------------------------------------



 



7. Termination in Other Circumstances. Notwithstanding anything to the contrary
contained herein (subject, however, to any applicable provisions of any written
employment agreement you may have with the Company and the provisions hereof
related thereto), if your employment with Tenneco Inc. and its Subsidiaries
terminates on or before the end of the Performance Period other than as a result
of your Retirement, death or Total Disability, you will forfeit this Award,
unless the Committee determines otherwise.
8. Payment of Fair Market Value in Certain Cases. If you are entitled to receive
payment for the fair market value of this Award pursuant to Article 6 of the
Plan, that fair market value will be equal to the amount you would have received
hereunder as if (1) your service had continued through the end of the
Performance Period and (2) you had earned 100% of your Total Target Value.
9. Withholding Taxes. This Award and any payments hereunder are subject to
withholding of all applicable taxes and this Award and any payments hereunder
are conditioned on satisfaction of all applicable withholding obligations. The
Company shall be entitled to withhold from any payment due hereunder (whether or
not those amounts are then payable to you) an amount sufficient to satisfy any
federal, state, local or other withholding taxes with respect to this Award.
10. Miscellaneous. As a condition of this Award, you are required to execute the
acknowledgment at the bottom of the enclosed copy of this Award notice and
return the acknowledged copy of this Award notice to the Human Resources
Department of Tenneco Inc. not later than [DATE], [___]. By accepting this
Award, you agree and acknowledge that you have received and read the copy of the
Plan and that you accept this Award subject to the terms and conditions of the
Plan. This Award is transferable only by will, the laws of descent and
distribution, pursuant to a qualified domestic relations order, or by
designation of beneficiary in the event of death (enclosed). This Award is
subject to all the definitions, terms and conditions of the Plan, a copy of
which is enclosed. To the extent any provision of this Award conflicts with
applicable law, the Committee shall have the discretion to modify or amend this
Award, or adopt additional terms and or conditions, as may be deemed necessary
or advisable in order to comply with the local, state, federal or foreign laws
and regulations of any jurisdiction. In the event of any discrepancy between the
provisions of the Plan and this or any other communication regarding the Plan,
the provisions of the Plan control. This Award shall be binding upon and inure
to the benefit of the Company and its successors and assigns, on the one hand,
and you and your permitted transferees, on the other hand. The Award does not
constitute a contract of employment or continued service, and the grant of the
Award shall not give you the right to be retained in the employ or service of
the Company or any of its Subsidiaries, nor any right or claim to any benefit
under the Plan or the Award, unless such right or claim has specifically accrued
under the terms of the Plan and the Award.
11. Special 409A Provisions. Notwithstanding any other provision of this
Agreement or the Plan to the contrary, if any payment hereunder is subject to
section 409A of the Code and if such payment is to be paid on account of your
separation from service (within the meaning of section 409A of the Code), if you
are a specified employee (within the meaning of section 409A(a)(2)(B) of the
Code), and if any such payment is required to be made prior to the first day of
the seventh month following your separation from service, such payment shall be
delayed until the first day of the seventh month following your separation from
service. To the extent that any payments or benefits under this Award are
subject to section 409A of the Code and are paid or provided on account of your
termination of employment, the determination as to whether your have had a
termination of employment (or separation from service) shall be made in
accordance with section 409A of the Code and the guidance issued thereunder.

 